Name: 2002/771/EC: Commission Decision of 2 October 2002 repealing Decision 2002/62/EC concerning protective measures with regard to the fishery and aquaculture products imported from Pakistan (Text with EEA relevance) (notified under document number C(2002) 3613)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  fisheries;  Asia and Oceania;  international trade; NA
 Date Published: 2002-10-03

 Avis juridique important|32002D07712002/771/EC: Commission Decision of 2 October 2002 repealing Decision 2002/62/EC concerning protective measures with regard to the fishery and aquaculture products imported from Pakistan (Text with EEA relevance) (notified under document number C(2002) 3613) Official Journal L 265 , 03/10/2002 P. 0018 - 0018Commission Decisionof 2 October 2002repealing Decision 2002/62/EC concerning protective measures with regard to the fishery and aquaculture products imported from Pakistan(notified under document number C(2002) 3613)(Text with EEA relevance)(2002/771/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Article 22(1) thereof,Whereas:(1) Commission Decision 2002/62/EC of 25 January 2002 concerning certain protective measures with regard to certain fishery and aquaculture products intended for human consumption and imported from Pakistan(2) was adopted because the presence of chloramphenicol was detected in shrimps imported from Pakistan.(2) Decision 2002/62/EC provides that it will be reviewed on the basis of the guarantees provided by the competent authority of Pakistan and on the basis of the results of the test carried out by Member States.(3) The Pakistani authority has provided the appropriate guarantees, and the results of the checks carried out by Member States in shrimps imported from Pakistan have been favourable.(4) In order to suspend the systematic controls in shrimps imported from Pakistan Decision 2002/62/EC should be repealed.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Decision 2002/62/EC is repealed.Article 2This Decision shall apply from 6 October 2002.Article 3This Decision is addressed to the Member States.Done at Brussels, 2 October 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 30.1.1998, p. 9.(2) OJ L 24, 26.1.2002, p. 65.